NOTE: This order is nonprecedential
United States Court of A11peaIs
for the Federal Circuit
UNITED AC CESS TECHNOLOGIES, LLC
(FORMERLY INLINE CONNECTION
CORPORATION, BROADBAND TECHNOLOGY
INNOVATIONS, LLC, AND PIE SQUARED, LLC),
Plaintiff-Appellan,t,
V.
EARTHLINK, INC.,
Defendcmt-Cross Appellant.
2010-1251, -1273
Appea1s from the United States District C0urt for the
District of Delaware in consolidated case nos. 02-CV-027 2
and 02-CV-0477, Magist1'ate Judge Mary Patricia Thynge.
ON MOTION
ORDER
EarthLink, Inc. moves for a 45-day extension of tirne,
until 1\/lay 15, 2011, to file its reply brief
Upon consideration thereof
IT IS ORDERED THATC -
__ vii _ ,

UNITED ACCESS v. EA_RTHLINK
The motion is granted
cc: A1f0nso Garcia Chan, Esq.
s21
,,,_,j
Louis NorWood Jameson, Esq.
2
FoR THE COURT
C1erk
   /S/ Jan Horbaly
Date J an Horba1y
Fl D
ma count oiFEAFPEALs mt
ms FEoE¢‘-aAL macon
MAR 24 2011
.|APH'IBRB4l°.¥
CLEH(